1. Under the doctrine of State v. Prickett, 217 Minn. 629,15 N.W.2d 95 (see, Id. 221 Minn. 179, 21 N.W. [2d] 474), a defendant upon appeal to the district court from a judgment of a justice of the peace convicting him of a criminal offense, whether it be upon a finding of guilt or his own voluntary plea of guilty, is entitled under the provisions of the statute governing appeals in such cases to a trial de novo the same as if the prosecution had been originally commenced in the district court and absolutely without regard to what took place in justice court. There, defendant entered a plea of guilty before a justice of the peace and appealed from the conviction. We said (217 Minn. 631, 632, 15 N.W. [2d] 96, 97):
"* * * Upon an appeal to the district court on questions of law and fact from a conviction of a criminal offense in a justice court, *Page 587 
the defendant is entitled to a trial de novo. That plainlymeans he must be arraigned and plead in the district courtwithout regard to what took place in the justice court. The above quoted sentence from § 633.22 appears to have been in the statutes when the case of State v. Tiner, 13 Minn. 488 (520), was decided, for the court there said that, on appeal from a justice of the peace conviction on questions of fact or of law and fact, defendant was entitled to a trial in the same manneras if the action were originally begun in district court.
* * * * *
"The state cites cases where in the trial court a defendant has entered a plea of guilty and afterward has moved the court to be allowed to withdraw such plea and enter a plea of not guilty. That is an entirely different situation from that in the case at bar. Where such a motion is made in the trial court, the court must necessarily exercise judicial discretion in its determination of the motion." (Italics supplied.)
Here, payment of the fines is relied upon as a waiver of the right to appeal. As pointed out in State v. People's Ice Co.127 Minn. 252, 149 N.W. 286, Ann. Cas. 1916C, 618, there is a conflict of authority as to whether payment of a fine has that effect. But it is settled beyond doubt that a plea of guilty constitutes an absolute waiver of the right to appeal. 24 C. J. S., Criminal Law, § 1842. In the Prickett case we held, notwithstanding the plea of guilty and the waiver under ordinary rules of the right to appeal, that a defendant has the right to appeal and to a trial de novo upon the appeal. The Prickett case is authority for the proposition that the statutory right of appeal and trial de novo on appeal are unaffected by anything occurring in justice court which would constitute under ordinary rules a waiver thereof. A reason for such a rule is suggested by the fact that the informality, speed, stress, error, and even injustice incident to proceedings before justices of the peace require that opportunity be afforded to correct the miscarriages of justice and to relieve parties from the harmful consequences thereof. *Page 588 
2. Aside from the absolute statutory right to appeal and to a trial de novo upon the appeal, defendants were entitled to appeal for the reason that they had not waived the right to appeal. Under our decisions, if payment of a fine is notvoluntary, it does not operate as a waiver of the right to appeal. State v. People's Ice Co. supra; State v. C. G. W. R. Co. 125 Minn. 332, 147 N.W. 109. In the People's Ice Co. case,supra, we left open the question whether mere payment of a fine, absent affirmative proof of intention to relinquish and abandon the right to appeal, operated as a waiver of the right. We there pointed out that in civil cases2 the rule is that payment of a judgment to avoid its enforcement has no such effect and that the authorities were in conflict as to whether payment of a fine in a criminal case did. As illustrating the rule of the cases holding that payment of a fine is not a waiver of the right to appeal in criminal cases, we quoted from Commonwealth v. Fleckner, 167 Mass. 13, 15, 44 N.E. 1053:
"* * * Of course the payment of the fine in accordance with the sentence was not a consent to the sentence, but a payment under duress."
The case of State ex rel. Weich v. City of Red Wing,175 Minn. 222, 220 N.W. 611, proceeds upon the theory that there was a "voluntary" payment of the fine within the rule of the People's Ice Co. case. Of course the case is not in point, because here the fact situation, as has been pointed out, is different.
Here, it is held that waiver of the right to appeal results from the mere fact of payment of the fines without any affirmative proof of intention on the part of defendants to waive their right to appeal. It appears without dispute that if the fines had not been paid defendants would have been put in jail. Such a payment of a fine is not a voluntary one and constitutes no waiver of the right to appeal. State v. C. G. W. R. Co. supra. In civil cases, it is held that payment of a judgment to a sheriff armed with an execution is not a voluntary payment waiving the right of appeal. Grady v. Hansel, *Page 589 57 N.D. 722, 223 N.W. 937. Can there be any doubt as to whether these defendants — mere boys without experience and understanding — were, under the circumstances, under at least as much compulsion with imprisonment in jail staring them in the face in the event they did not pay their fines as that with which a judgment debtor would be confronted by a sheriff armed with an execution? To ask the question is to answer it in the affirmative.
There can be no justification for holding in criminal cases, as is done here, that payment of a fine constitutes a waiver of the right of appeal, and in civil cases that payment of a judgment does not. The law should afford a man at least as much protection against an unjust conviction of a criminal offense as it does against an unjust judgment establishing a civil liability. One's good name deserves the same protection as his purse and property.
As a matter of policy, no innocent man should ever be subjected to the odium and disgrace of conviction of a crime. The law should be so administered as to afford the innocent every means of removing such a blotch upon their good name. One's good name is a priceless possession. And it may be not only his sole asset, but often his most valuable one. After all, it is true that he —
  "Who steals my purse steals trash; * * * But he that filches from me my good name Robs me of that which not enriches him And makes me poor indeed."
A man with a prior conviction, however baseless, is under a handicap in the struggles of life — in obtaining employment and advancement and in social intercourse. Others may be injured indirectly, as where a party to litigation calls him as a witness. In such a situation, the prior conviction may be shown, and, where a case turns on the credibility of witnesses, it may be the decisive factor.
It has been said: "An erroneous judgment * * * is an injuryper se." Barthelemy v. People (1842) 2 Hill (N.Y.) 248, 255. Because of the injury to a man's name and fortune, the Massachusetts *Page 590 
court in Commonwealth v. Fleekner, 167 Mass. 13, 15,44 N.E. 1053, supra, said:
"* * * We should be slow to suppose that the Legislature meant to take away the right to undo the disgrace and legal discredit of a conviction, * * * merely because a wrongly convicted person has paid his fine or served his term."
As said in Roby v. State, 96 Wis. 667, 670, 71 N.W. 1046,1047:
"It appears by the record that the plaintiff in error was sentenced to one year's imprisonment in May, 1896, and consequently that his term must now have expired. This fact, however, makes no difference with the disposition of the case. A person convicted of crime may prosecute his writ of error while serving his sentence, and the fact that he may serve out his entire sentence before the decision of his case does not affect his right to a reversal of the judgment if it be erroneous. The mere payment of a judgment in a civil cause doesnot operate to bar or waive the right to appeal therefrom
(Sloane v. Anderson [1883] 57 Wis. 123, 13 N.W. 684,15 N.W. 21), and for stronger reasons the compulsory working out of ajudgment in a criminal case does not debar a man from obtaininga reversal of an erroneous conviction, and thus removing thestigma which wrongly rests on his name and reputation." (Italics supplied.)
For the reasons that defendants had, under the appeal statute, an absolute right to an appeal and to a trial de novo
in the district court, regardless of any alleged waiver thereof in municipal court, and that there was no waiver in fact, there should be a reversal. Since defendants are mere boys standing at the threshold of manhood, they should not be compelled to go through life, if they are innocent, as they claim they are, with their names besmirched by unjust or erroneous convictions. It is a matter not only of personal interest to them, but of public interest to society at large, that the law should afford them an opportunity to clear themselves of the charges made against them.
2 Accord: Patnode v. May, 182 Minn. 348, 234 N.W. 459; C. G. W. Ry. Co. v. Beecher (8 Cir.) 150 F.2d 394; 4 C.J.S., Appeal and Error, § 214. *Page 591